Citation Nr: 1508537	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  09-49 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to February 1990.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction over this case was subsequently transferred to the RO in Winston-Salem, North Carolina.  

In October 2011, the Veteran was afforded a Travel Board hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is of record. 

In an April 2014 decision, the Board denied the Veteran's appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court granted a joint motion of the parties and remanded the case to the Board for action consistent with the joint motion.  

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

Throughout the entire rating period, the Veteran's hearing impairment has been no worse than Level IV in the right ear and Level II in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in an April 2008 letter, prior to the December 2008 rating decision on appeal.  

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations to address the severity of his service-connected bilateral hearing loss in February 2008 and April 2012.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since his most recent examination.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claim. 

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a)  When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b)  When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability under appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

By way of background, the Veteran was initially awarded service connection for bilateral hearing loss in a June 1990 rating decision, and a noncompensable evaluation was assigned.  In January 2008 the Veteran initiated an increased rating claim.  In the December 2008 rating decision on appeal, the noncompensable disability rating was continued. 

In response to his claim, the Veteran was afforded an initial VA audiological evaluation in February 2008; the examiner reviewed the evidence of record and noted the Veteran's history.  The Veteran reported a worsening of his disability since his original grant of service connection in 1990.  On examination, puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
55
75
80
LEFT
20
35
60
80

Speech recognition was 76 percent in the right ear and 88 percent in the left ear. 

Applying the values above to Table VI results in a Level IV Roman numeral designation for the right ear and Level II Roman numeral designation for the left ear.  Application of a Level IV designation and Level II designation to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

A second VA audiological examination was conducted in April 2012.  At that time his puretone thresholds were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
35
45
80
75
LEFT
25
50
60
75

Speech recognition was 94 percent in the right ear and 92 percent in the left ear. 

Applying the values above to Table VI results in a Level II Roman numeral designation for the right ear, and Level I Roman numeral designation for the left ear.  Application of these Roman numeral designations to Table VII again results in a noncompensable rating.  The readings reported in this evaluation also did not meet the requirements for evaluation as an exceptional pattern of impairment.

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In accordance with this decision, the April 2012 examiner stated that the Veteran had difficulty with background noise.  In particular, the Veteran stated he cannot communicate fully with background noise, or understand talking when there are noises such as the television or women speaking.    

On review of the file, it is evident the criteria for a compensable rating under Diagnostic Code 6100 are not met.  Although the audiological evaluations clearly show the Veteran has hearing loss, the hearing loss has not yet met the compensable level under the rating schedule.  Thus, an initial compensable rating for bilateral hearing loss is not warranted under the schedular criteria. 

Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.  In addition, the Veteran has also submitted several statements from lay witnesses.  In March 2008, the Veteran submitted three statements.  The first statement was provided by his foreman, who indicated the Veteran's hearing impairment was problematic and "does affect his job." The Veteran's foreman indicated the Veteran compensates by standing face to face to not miss what is being said.  A second statement was provided by a coworker of the Veteran, who indicated the Veteran asks for things to be repeated to him.  A third statement was provided by a friend who stated she needs to speak loudly and stand close to the Veteran to ensure he hears her.  In January 2015, the Veteran's spouse also indicated he has difficulty understanding conversations, which results in her needing to repeat herself and inform him what others have said. 

The Board has found all of the lay statements to be competent and credible.  Never the less, they do not show that the Veteran has greater hearing impairment than that shown on the audiological evaluations discussed above.

Consideration has been given to assigning a staged rating for the disability decided herein, but for the reasons explained above the Board has determined that a noncompensable rating is warranted throughout the entire rating period.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must initially compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the Veteran's disability, hearing loss, is wholly and expressly contemplated by the schedular criteria.  Therefore, the Board has no reason to believe that the average industrial impairment from the disability would be to a compensable degree.  Accordingly, referral of this claim for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

In its joint remand order, the Court indicated the Board failed to adequately discuss whether the functional impact of the Veteran's hearing loss results in a "marked interference with employment."  In Thun the Court articulated a two prong analysis to determine whether a case should be referred to the Director of Compensation and Pension Service for extra-scheduler consideration.  Id.  The first question is whether the scheduler rating criteria adequately contemplate the claimant's disability picture.  Id.  If this question is answered in the affirmative it is not incumbent upon the Board to proceed to the second question, because the Board has decided the veteran's disability has been adequately appraised by the rating schedule.  Such is the case in this instance.  It is only in rare and truly exceptional cases where a disability's manifestations are not adequately considered by the rating schedule that the Board should then consider whether the claimant's exceptional disability picture results in marked interference with employment or frequent periods of hospitalization, such as to render the application of the rating schedule impractical.  Id; see also 38 C.F.R. § 3.321(b)(1).  

In this case, the Board has found the Veteran's disability does not break from the "governing norm," as the disability-diminution of both puretone hearing and speech recognition-is expressly contemplated by the rating schedule.  As such, the condition does not satisfy the first criteria for submission for extra-schedular consideration, as the condition is not considered an exceptional or unusual disability picture.  The Veteran, as well as his lay witnesses have indicated he experiences trouble with speech recognition, which is precisely assessed and considered by the rating schedule.  In addition, assuming arguendo such disability could be considered exceptional or unusual, the Veteran simply has not submitted any evidence to show this results in marked interference with employment or hospitalizations.  Although the Veteran's foreman has indicated his hearing impairment "affects his job," the Board finds no reason to believe the disability causes marked interference of employment.  Presuming the Veteran has been adequately provided the concessions and assistive devices for his disability to ensure effective communication, which are required by the Americans with Disability Act, the Board finds no reason his hearing loss would otherwise impair him from adequately performing his usual occupation as a welder.  For the above reasons, the Board again finds submission of this case for extra-scheduler consideration is not warranted. 


							(CONTINUED ON NEXT PAGE)

ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


